Citation Nr: 0933871	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-14 076A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for a scar of the right 
index finger. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1978 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDING OF FACT

The scar on the right index finger is manifested by 
functional impairment, limiting flexion of the fingertip to 3 
centimeters of the transverse crease of the palm. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for a scar of the right 
index finger have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7805, 5229 (2008). 


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication and post- adjudication VCAA 
notice by letters, dated in October 2005 and in May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life. . The Veteran was notified 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable, and the Diagnostic 
Code under which the disability is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of  Vazquez- Flores v. Peake, 22 Vet. App. 
37, 43 (2008) (evidence demonstrating a worsening in 
severity, the effect on employment and daily life, and notice 
of the criteria of the Diagnostic Code under which the 
disability is rated).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the Veteran VA examinations. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in August 2004, it was noted that the 
Veteran had sustained a crushing injury and laceration of the 
right index finger.  The Veteran complained of numbness on 
the medial surface of the finger, of pain with changes in the 
weather, and of the inability to make a tight fist.  

On physical examination, there was a 5 cm. well-healed 
surgical scar.  Flexion of the metacarpophalangeal joint was 
to 90 degrees, flexion at the proximal interphalangeal joint 
was to 100 degrees, and 50 degrees at the distal 
interphalangeal joint.  Motor strength was 5/5.  Pinch grip 
was fully opposed to the 2nd, 3rd, 4th, and 5th digits.  With 
repetitive motion, the Veteran resisted.  There was no pain 
with range of motion or additional limitation by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  X-rays revealed a small ossific density overlying the 
right index finger.  

On VA examination in November 2005, the Veteran complained of 
decreased range of motion and daily pain.  He stated that he 
had having difficulty at home lifting boxes due to his finger 
and also had difficulty edging his flowers due to increased 
finger pain. 

On physical examination, the scar was flat, nontender, 
nonadherent, superficial, and normally pigmented. He had 
normal opposition to the thumb. He had some decreased 
sensation along the scar. Flexion at the distal 
interphalangeal and proximal interphangeal joints was to 45 
degrees.  Flexion at the metacarpophalangeal joint was to 90 
degrees.  There was no pain on motion or flare-ups on testing 
and there was no additional limitation by pain, fatigue, 
weakness or lack of endurance following repetitive use. 

On VA examination in September 2008, the Veteran stated that 
he was unable to fully bend his right index finger.  He had 
no specific activity or job restrictions, although he was not 
working and no flare-ups.  It was noted that he was 
right-handed. 

On physical examination, there was a well-healed, 2.5 cm., 
scar on the radial aspect of the proximal middle phalanx.  
Motor strength was 5/5.  The Veteran was able to oppose the 
finger to the thumb and able to bring it within 3 centimeters 
of the transverse crease.  

In May 2009, the Veteran testified that he had limitation of 
motion of the right index finger and he had difficulty 
grabbing things, but he could drive a car. 

Rating the Disability

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The residuals of a scar of the right index finger are 
currently rated noncompensably disabling under Diagnostic 
Codes 5229 and 7805. 

Under Diagnostic Code 7805, a scar is rated on the basis of 
limitation of function. 

In this case, limitation of function or motion is rated under 
Diagnostic Code 5229.  Under Diagnostic Code 5229, the 
criterion for a compensable rating, 10 percent, which is the 
maximum schedular rating, is limitation of motion of the 
index finger, where there is a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm with the finger flexed to the extent possible. 

Analysis

On VA examination in September 2008, the Veteran could bring 
the tip of the right index finger to only 3 centimeters of 
the transverse crease of the palm.  As a gap of 3 centimeters 
is greater that 2.5 centimeters, the criterion for 10 percent 
rating, which is the maximum rating under Diagnostic Code 
5229 for limitation of motion of the right index finger is 
demonstrated.  There is no schedular rating higher than 10 
percent for functional impairment of the index finger, 
including a rating for ankylosis, unless there is amputation 
at the proximal interphalangeal or proximal thereto, which is 
not applicable here.  



Also as there is no evidence of an unstable scar, that is, 
one where there is frequent loss of the covering of the skin, 
or of a painful scar on examination, although the Veteran has 
complained of pain with changes in the weather, the criterion 
for a separate, compensable rating under either Diagnostic 
Code 7803 (unstable scar) or Diagnostic Code 7804 (painful 
scar on examination) has not been met. 

During the period of the appeal, entitlement to a 10 percent 
rating under Diagnostic Code 5229 is established, and the 
criteria for a separate rating based on an unstable scar or 
painful scar on examination have not been met. 

Extraschedular rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describe the disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).




ORDER

A rating of 10 percent for a scar of the right index finger 
is granted, subject to applicable law and regulations 
governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


